 


109 HR 5001 IH: Homeland Security Information Sharing Enhancement Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5001 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Simmons (for himself and Ms. Zoe Lofgren of California) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To amend the Homeland Security Act of 2002 to enhance homeland security information sharing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Information Sharing Enhancement Act of 2006.   
2.Findings on dissemination of homeland security-related information Congress finds the following: 
(1)Section 201(d)(1) of the Homeland Security Act of 2002 gives the Department of Homeland Security authority to access, receive, and analyze law enforcement information, intelligence information, and other information from Federal, State, and local government agencies—including law enforcement agencies—and to integrate such information in order to detect, identify, and assess terrorist threats to the homeland. 
(2)Section 201(d)(4) of the Homeland Security Act of 2002 likewise gives the Department the power to ensure “timely and efficient access” to these categories of information in order to effectively discharge its information sharing responsibilities. 
(3)Section 102A(f)(1)(B)(iii) of the National Security Act of 1947 (50 U.S.C. 403-1(f)(1)(B)(iii)), as amended by section 1011 of the Intelligence Reform and Terrorism Prevention Act of 2004, prohibits the Director of National Intelligence from disseminating information directly to State and local government officials. 
(4)Under section 119(f)(1)(E) of the National Security Act of 1947 (50 U.S.C. 404o(f)(1)(E)), as amended, the Director of the National Counterterrorism Center supports the responsibilities of the Department of Homeland Security to disseminate terrorism information. 
(5)Section 201(d)(9) of the Homeland Security Act of 2002 gives the Department of Homeland Security the responsibility to disseminate information analyzed by the Department to other Federal, State, and local agencies with responsibilities relating to homeland security in order to assist in the deterrence, prevention, preemption of, or response to, terrorist attacks…. 
(6)Section 201(d)(11) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(11)) explicitly gives the Department the responsibility to ensure appropriate exchanges of information, including law enforcement-related information, relating to threats of terrorism against the United States. 
(7)Section 201(d)(14) of the Homeland Security Act of 2002 gives the Department the responsibility to establish and utilize … a secure communications and information technology infrastructure … in order to access, receive, and analyze data and to disseminate that data to State, local, and tribal law enforcement agencies as appropriate. 
3.Homeland Security Advisory System 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 is amended by adding at the end the following: 
 
203.Homeland Security Advisory System 
(a)RequirementThe Under Secretary for Information and Analysis shall implement a Homeland Security Advisory System in accordance with this section to provide public advisories and alerts regarding threats to homeland security, including national, regional, local, and economic sector advisories and alerts, as appropriate. 
(b)Required elementsThe Under Secretary, under the System— 
(1)shall include, in each advisory and alert regarding a threat, information on appropriate protective measures and countermeasures that may be taken in response to the threat; 
(2)shall, whenever possible, limit the scope of each advisory and alert to a specific region, locality, or economic sector believed to be at risk; and 
(3)shall not, in issuing any advisory or alert, use color designations as the exclusive means of specifying the homeland security threat conditions that are the subject of the advisory or alert.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to subtitle A of title II the following: 
 
 
Sec. 203. Homeland Security Advisory System.. 
4.Homeland security information sharing 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by section 3, is further amended by adding at the end the following: 
 
204.Homeland security information sharing 
(a)Information sharing environmentConsistent with section 1016 of the National Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485), the Secretary shall integrate and standardize the information of the intelligence components of the Department into a Department information sharing environment, to be administered by the Under Secretary for Intelligence and Analysis. 
(b)Information sharing and knowledge management officersFor each intelligence component of the Department, the Secretary shall designate an information sharing and knowledge management officer who shall report to the Under Secretary for Intelligence and Analysis with respect to coordinating the different systems used in the Department to gather and disseminate homeland security information. 
(c)State, local, and private-sector sources of information 
(1)Establishment of business processesThe Under Secretary for Intelligence and Analysis shall establish Department-wide procedures for the review and analysis of information gathered from State, local, tribal, and private-sector sources and, as appropriate, integrate such information into the information gathered by the Department and other department and agencies of the Federal Government. 
(2)FeedbackThe Secretary shall develop mechanisms to provide analytical and operational feedback to any State, local, tribal, and private-sector entities that gather information and provide such information to the Secretary. 
(d)Training and evaluation of employees 
(1)TrainingThe Under Secretary shall provide to employees of the Department opportunities for training and education to develop an understanding of the definition of homeland security information, how information available to them as part of their duties might qualify as homeland security information, and how information available to them is relevant to the Office of Intelligence and Analysis. 
(2)EvaluationsThe Under Secretary shall, on an ongoing basis, evaluate how employees of the Office of Intelligence and Analysis and the intelligence components of the Department are utilizing homeland security information and participating in the Department information sharing environment.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 204. Homeland security information sharing.. 
(c)Establishment of comprehensive information technology network architecture 
(1)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section: 
 
205.Comprehensive information technology network architecture 
(a)EstablishmentThe Secretary, acting through the Chief Intelligence Officer, shall establish a comprehensive information technology network architecture for the Office of Intelligence and Analysis. 
(b)Network modelThe comprehensive information technology network architecture established under subsection (a) shall, to the extent possible, incorporate the approaches, features, and functions of the network proposed by the Markle Foundation in reports issued in October 2002 and December 2003, known as the System-wide Homeland Security Analysis and Resource Exchange (SHARE) Network.  
(c)Comprehensive information technology network architecture definedthe term comprehensive information technology network architecture means an integrated framework for evolving or maintaining existing information technology and acquiring new information technology to achieve the strategic goals and information resources management goals of the Office of Information and Analysis.. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 205. Comprehensive information technology network architecture.. 
(3)Reports 
(A)Report on implementation of planNot later than 360 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report containing a plan to implement the comprehensive information technology network architecture for the Office of Intelligence and Analysis of the Department of Homeland Security required under section 209 of the Homeland Security Act of 2002, as added by paragraph (1). Such report shall include the following: 
(i)Priorities for the development of the comprehensive information technology network architecture and a rationale for such priorities. 
(ii)An explanation of how the various components of the comprehensive information technology network architecture will work together and interconnect. 
(iii)A description of the technology challenges that the Office of Intelligence and Analysis will face in implementing the comprehensive information technology network architecture. 
(iv)A description of technology options that are available or are in development that may be incorporated into the comprehensive technology network architecture, the feasibility of incorporating such options, and the advantages and disadvantages of doing so. 
(v)An explanation of any security protections to be developed as part of the comprehensive information technology network architecture. 
(vi)A description of any safeguards for civil liberties and privacy to be built into the comprehensive information technology network architecture. 
(vii)An operational best practices plan. 
(B)Progress reportNot later than 180 days after the date on which the report is submitted under subparagraph (A), the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the progress of the Secretary in developing the comprehensive information technology network architecture required under section 209 of the Homeland Security Act of 2002, as added by paragraph (1). 
(d)Intelligence component definedSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at the end the following new paragraph: 
 
(17)The term intelligence component of the Department means any directorate, agency, or element of the Department that gathers, receives, analyzes, produces, or disseminates homeland security information except— 
(A)a directorate, agency, or element of the Department that is required to be maintained as a distinct entity under this Act; or 
(B)any personnel security, physical security, document security, or communications security program within any directorate, agency, or element of the Department.. 
5.Authority for disseminating homeland security-related information 
(a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following:  
 
104.Authority for disseminating homeland security-related information 
(a)Primary authorityExcept as provided in subsection (b), the Secretary or the Secretary’s designee shall be the executive branch official responsible for disseminating homeland security-related terrorist threat information to State and local government and tribal officials and the private sector.  
(b)Prior approval requiredNo Federal official may issue any homeland security-related analysis, advisory, or alert without the Secretary’s prior approval, except— 
(1)in exigent circumstances under which it is essential that the information be communicated immediately; or 
(2)when such analysis advisory or alert is issued to Federal, State, local, or tribal law enforcement officials for the purpose of assisting them in any aspect of the administration of criminal justice. . 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such title the following: 
 
 
Sec. 104. Authority for disseminating homeland security-related information.. 
 
